 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL
     Supervising Deputy Attorney General
 3   JERRY T. YEN
     Deputy Attorney General
 4   State Bar No. 247988
       1300 I Street, Suite 125
 5     P.O. Box 944255
       Sacramento, CA 94244-2550
 6     Telephone: (916) 210-7836
       Fax: (916) 324-8835
 7     E-mail: Jerry.Yen@doj.ca.gov
     Attorneys for State of California and Xavier Becerra,
 8   in his official capacity as California Attorney General

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   EASTON STOKES,                                    Case No. 3:19-cv-04613-WHA

15                                          Plaintiff, DEFENDANT ATTORNEY GENERAL
                                                       XAVIER BECERRA’S MEMORANDUM
16                  v.                                 IN RESPONSE TO ORDER
                                                       REQUESTING BRIEFING
17
     THE UNITED STATES DEPARTMENT
18   OF JUSTICE, WILLIAM BARR,
     individually and as Attorney General of the       Courtroom: 12
19   United States, THE U.S. BUREAU OF                 Judge:        Hon. William Alsup
     ALCOHOL, TOBACCO, FIREARMS AND                    Action Filed: August 12, 2019
20   EXPLOSIVES (ATF); REGINA
     LOMBARDO individually and as Acting
21   Director of ATF; THE FEDERAL
     BUREAU OF INVESTIGATION;
22   Christopher Wray individually and as
     Director of the Federal Bureau of
23   Investigation; STATE OF CALIFORNIA,
     XAVIER BECERRA, individually and
24   acting as Attorney General of the State of
     California, THE SONOMA COUNTY
25   SHERIFF'S OFFICE, MARK ESSICK,
     individually and as Sheriff of Sonoma
26   County,

27                                       Defendants.

28

                                                     Defendant Attorney General Xavier Becerra’s Memorandum
                                                in Response to Order Requesting Briefing (3:19-cv-04613-WHA)
 1         Defendant Attorney General Xavier Becerra files this memorandum in response to the

 2   Court’s November 16, 2020 Order Requesting Briefing. The Court asked each party to “submit a

 3   memorandum . . . explaining what effect [section 478.11 of Title 27 of the Code of Federal

 4   Regulation’s] exclusion of “antique firearms” from the definition of “firearm” has to the

 5   Winchester rifle in this controversy.” Because 27 C.F.R. § 478.11 is a federal regulation and this

 6   case involves federal law prohibiting Plaintiff from possessing a firearm, the Federal Defendants

 7   are best positioned to determine whether the Winchester rifle at issue in this case qualifies as an

 8   “antique firearm” under federal law.

 9         However, the California Attorney General notes that one of the requirements under 27

10   C.F.R. § 478.11 1 for a firearm to be considered an “antique firearm” is that it must be

11   manufactured “in or before 1898.” The Winchester model 1894 was first manufactured in 1894,

12   was in production until 2006, and went through several changes during that time. See Wikipedia,

13   Winchester Model 1894, https://en.wikipedia.org/wiki/Winchester_Model_1894 (last visited Nov.

14   19, 2020). During his November 20, 2020 deposition, Plaintiff Stokes testified that the

15   Winchester 1894 rifle at issue in this case was manufactured in 1906.

16         Because the Winchester rifle at issue was manufactured after 1898, it could still be

17   considered an “antique firearm” under 27 C.F.R. § 478.11 if it is a replica of a Winchester rifle

18   manufactured in or before 1898. However, the replica cannot use “rimfire or convention

19   centerfire fixed ammunition.” 27 C.F.R. § 478.11. Here, Plaintiff Stokes testified that the

20   Winchester model 1894 rifle at issue in this case uses rimfire ammunition.

21         In sum, based on the information that has been received, the California Attorney General’s

22   understanding is that the Winchester model 1894 rifle at issue in this case would not qualify as an

23   “antique firearm” under 27 C.F.R. § 478.11.

24

25

26

27
            1
             The “antique firearm” exception to the definition of “firearm” is also a statutory
28   exception. 18 U.S.C. § 921(a)(16)(A).
                                                    1
                                                      Defendant Attorney General Xavier Becerra’s Memorandum
                                                 in Response to Order Requesting Briefing (3:19-cv-04613-WHA)
 1   Dated: November 20, 2020             Respectfully Submitted,

 2                                        XAVIER BECERRA
                                          Attorney General of California
 3                                        ANTHONY R. HAKL
                                          Supervising Deputy Attorney General
 4

 5

 6                                              /s/ Jerry T. Yen
                                          JERRY T. YEN
 7                                        Deputy Attorney General
                                          Attorneys for State of California and Xavier
 8                                        Becerra, in his official capacity as
                                          California Attorney General
 9
     SA2019104336
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     2
                                     Defendant Attorney General Xavier Becerra’s Memorandum
                                in Response to Order Requesting Briefing (3:19-cv-04613-WHA)
                                 CERTIFICATE OF SERVICE
Case Name:        Easton Stokes v. US DOJ, et al          No.    3:19-cv-04613-WHA

I hereby certify that on November 20, 2020, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
   DEFENDANT ATTORNEY GENERAL XAVIER BECERRA’S MEMORANDUM IN
              RESPONSE TO ORDER REQUESTING BRIEFING
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on November
20, 2020, at Sacramento, California.


                Lindsey Cannan                                  /s/Lindsey Cannan
                   Declarant                                         Signature

SA2019104336
34613487.docx
